317 F.2d 144
115 U.S.App.D.C. 80
James J. LAUGHLIN, Appellant,v.H. Clay ESPEY, Appellee.
No. 17199.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 28, 1963.Decided Feb. 21, 1963, Petition for Rehearing Denied April 2, 1963.

Mr. Charles W. Halleck, Washington, D.C., for appellant.  Mr. James J. Laughlin, Washington, D.C., was on the brief for appellant.
Mr. William E. Stewart, Jr., Washington, D.C., with whom Messrs, Richard W. Galiher and Julian H. Reis, Washington, D.C., were on the brief, for appellee.
Before FAHY, BASTIAN and WRIGHT, Circuit Judges.
PER CURIAM.


1
This unfortunate litigation involving two members of the bar arose out of a law suit in which the parties here, as lawyers, represented the opposing litigants.  After the law suit was concluded, instead of laying down their arms and accepting the judgment of the court, appellant and appellee decided to attack each other.  The result was a charge against appellant lodged with the United States Attorney by appellee and a similar complaint lodged against appellant with the grievance committee of the bar.  Both died aborning, and appellant countercharged in the District Court with this action alleging libel and malicious prosecution.  The District Court granted appellee's motion to dismiss.


2
While not in complete agreement with all of the reasons orally stated by the District Court, we believe its action dismissing this case was proper and in the interest of both parties.


3
Affirmed.


4
FAHY, Circuit Judge, concurs in the result.